   CASE 0:19-cv-00826-NEB-HB Document 1 Filed 03/22/19 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


ZUMBRO RIVER BRAND, INC.
1215 Hershey Street
Albert Lea, MN 56007,
              Plaintiff,                         Civil Action No: 19-cv-00826
       v.
HOUSTON CASUALTY COMPANY
13403 Northeast Freeway
Houston, TX 77040,
              Defendant.

                                  COMPLAINT


       Plaintiff, Zumbro River Brand, Inc (“Zumbro”), for its Complaint against

Defendant, Houston Casualty Company (“Houston”), alleges and states as follows:

                   PARTIES, JURISDICTION, AND VENUE

       1.     Plaintiff Zumbro River Brand, Inc. (“Zumbro”) is a corporation

incorporated under the laws of the State of Minnesota, with its principal place of

business at 1215 Hershey Street, Albert Lea, Minnesota 56007.

       2.     Defendant Houston Casualty Company (“HCC”) is an insurance

corporation incorporated under the laws of the State of Texas, with its principal

place of business at 13403 Northeast Freeway, Houston, Texas 77040.

       3.     The matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between citizens of different states. This

Court therefore has jurisdiction of this matter by virtue of 28 U.S.C. § 1332.
    CASE 0:19-cv-00826-NEB-HB Document 1 Filed 03/22/19 Page 2 of 4



       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events giving rise to this action occurred in this

District.

                          THE HCC INSURANCE POLICY

       5.      HCC issued policy number H716-80176 (the “Policy”) to Zumbro

for the policy period from June 1, 2016 to June 1, 2018.

       6.      Zumbro is the named insured under the Policy.

       7.      Zumbro has experienced an “Insured Event” within the meaning of

the Policy and, as a result, has suffered “Insured Losses” within the meaning of the

Policy.

       8.      The Policy provides coverage for Zumbro’s “Insured Losses.”

       9.      No terms, conditions, exclusions, or limitations of the Policy bar

coverage for Zumbro’s “Insured Losses.”

                           FIRST CAUSE OF ACTION
                           BREACH OF CONTRACT

       10.     Paragraphs 1 through 9 are incorporated and realleged as though

fully set forth herein.

       11.     The Policy is a valid and binding contract that obligates HCC to

fully reimburse Zumbro for its “Insured Losses,” up to policy limits.

       12.     Despite due demand, HCC has failed and refused to reimburse

Zumbro for its “Insured Losses.”




                                         2
    CASE 0:19-cv-00826-NEB-HB Document 1 Filed 03/22/19 Page 3 of 4



         13.   By failing to fully reimburse Zumbro for its “Insured Losses,” HCC

has breached its obligations under the Policy.

         14.   As a direct and proximate result of HCC’s breach, Zumbro has

suffered damages, in an amount exceeding $75,000 but to be fully determined at

trial.

                          SECOND CAUSE OF ACTION
                          DECLARATORY JUDGMENT

         15.   Paragraphs 1 through 14 are incorporated and realleged as though

fully set forth herein.

         16.   There is currently a justiciable controversy concerning the rights and

obligations of Zumbro and HCC under the Policy.

         17.   This Court is empowered to declare the rights and obligations of

Zumbro and HCC under the Policy pursuant to the Federal Declaratory Judgments

Act (28 U.S.C. § 2201) and Rule 57 of the Federal Rules of Civil Procedure.

         18.   Zumbro is entitled to a declaratory judgment that the Policy provides

coverage for its “Insured Losses.”

         WHEREFORE, Plaintiff Zumbro River Brand, Inc. demands judgment on

the foregoing claims as follows:

         A.    A judgment in favor of Zumbro and against HCC awarding Zumbro

damages, in an amount exceeding $75,000 but to be fully determined at trial;

         B.    A judgment declaring that HCC’s Policy provides coverage to

Zumbro for all of its “Insured Losses”;


                                          3
    CASE 0:19-cv-00826-NEB-HB Document 1 Filed 03/22/19 Page 4 of 4



       C.      Interest on all awards of damages, including pre- and post-judgment

interest;

       D.      All recoverable costs and attorney’s fees; and,

       E.      Such other and further relief as this Court deems just and

appropriate.

                                 JURY DEMAND

       Plaintiff Zumbro River Brand, Inc. hereby demands a trial by jury on all

issues so triable.

       Dated this 22nd day of March, 2019.

                                    DEWITT LLP

                                    By:      /s/ Sarah E. Roeder
                                          Sarah E. Roeder (#0391495)
                                          2100 AT&T Tower
                                          901 Marquette Ave.
                                          Minneapolis, MN 55402
                                          612-305-1400
                                          ser@dewittllp.com

                                          Megan A. Senatori
                                          (pro hac vice application to be filed)
                                          Deborah C. Meiners
                                          (pro hac vice application to be filed)
                                          Two East Mifflin Street, Suite 600
                                          Madison, WI 53703-2865
                                          608-255-8891
                                          ms@dewittross.com
                                          dcm@dewittross.com

                                          ATTORNEYS FOR PLAINTIFF
                                          ZUMBRO RIVER BRAND, INC.



                                            4
